DETAILED CORRESPONDENCE
This is the first office action regarding application number 16/473,055, filed on June 24th, 2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the filed sheet presenting the abstract includes additional parts of the application and other material.  Correction is required.  See MPEP § 608.01(b) and 37 C.F.R. 1.72.


Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  
Regarding Claim 1
In the preamble, “The robotic production line (RPL)” should read “A robotic production line (RPL)”.
Regarding Claim 5
The following referenced lines correspond to page #12 in the claims filed on 06/24/2019. On line 13, “the process conveyors”; line 19, “the feeding system (FS)”; line 20, “the unloading system (US)”; and line 20, “the workpiece identification system (WIS)” lack antecedent basis because the elements have not yet been introduced. It is recommended to amend the above limitations to “process conveyors”; “a feeding system (FS)”; “an unloading system (US)”; and “a workpiece identification system (WIS)”.
Further, on line 14, “one or combinations of the following tasks glue” should read “one or combinations of the following tasks: glue” and on line 22, “one or combinations of the following units raw” should read “one or combinations of the following units: raw” because lists are provided.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Honrath (DE 3543209 A1 and Honrath hereinafter), in view of Robotek, "Fully Automated Robotic Cell for Polyurethane Glue Dispensing", hereinafter referred to as Robotek, reference and link provided in "NPL - Robotek_YouTube_Video", and further in view of  Habisreitinger (US 20110130859 A1 and Habisreitinger hereinafter).
Regarding Claim 1
Honrath teaches the robotic production line (see Figs. 1-4; [0001]; referenced figures and paragraphs correspond the machine translated document mailed out with this office action, titled "DE_3543209_A1"), comprising:
one or a plurality of recipes programmed for processing workpieces of different types and sizes as well as workpieces required to be processed with different combinations of tasks (see [0005], [0034] and [0038]; see also the variety of workpieces in Figs. 1-4), which are composed of workpiece transferring to and unloading from the process conveyors (see Figs. 1-4, transport system 1 and loading devices 5; [0001], [0007] and [0021]), conveying workpieces between the process conveyors (see Fig. 3, transport systems 1, 14 and 15; [0030] and [0041]), the following tasks: weighing (see [0022]), assembling (see [0025]), marking (see [0033 "...In this case, the device first takes the magnetic card from the workpiece, reads it and then causes the loading device to either accept the workpiece or not and, after the workpiece has been processed by the machine tool 4, possibly marks the processing of the workpiece on the magnetic card. The magnetic card is then passed on to the transport system again with the workpiece…”] ), and handling of workpieces for picking, placing and rotating (see [0015]);
one or a plurality of robots having a mechanical configuration of an articulated robot to which one or a plurality of tasks are assigned (see [0014]-[0016]);
one or a plurality of multi-purpose end effectors attached to the wrist of the robots and adapted for being manipulated by the robots allowing the robots to perform their tasks as programmed in the recipe of each workpiece (see [0015]; the "exchangeable handling devices" and "special tools" correspond to the multi-purpose end effectors.);
a feeding system, which transfers the workpieces directly to the process conveyors or to the robots allowing the robots to pick the workpieces up from the feeding system and to place the workpieces onto the process conveyors (see Figs. 1-4, loading station 2 and Fig. 4, loading station 24; [0044]);
an unloading system for unloading of the workpieces (see Figs. 1-4, unloading station 3 and Fig. 4, loading station 24; [0044]);
one or a plurality of process conveyors positioned in-line and next to each other in the conveying direction of the robotic production line (see Figs. 1-4, transport systems 1, 14 and 15; [0021]), wherein the number and the lengths of the process conveyors are determined based on the number of the working stations, the sizes of the workpieces and the process requirements (see Figs. 1-4; [0008], [0038] and [0041]; the number and lengths of process conveyors vary between the figures and the working stations are spread out evenly in each figure. Therefore, it is implied that the number and lengths of the process conveyors are determined based on the number of the working stations. Further, it is implied that the number and lengths of the process conveyors are determined based on the sizes of the workpieces because as workpiece size increases, more room is needed for processing.), wherein workpieces of different types and sizes as well as workpieces required to be processed with different combinations of tasks are processed in the robotic production line allowing so-called flexible production (see [0001], [0005], [0034] and [0038]; see also the variety of workpieces in Figs. 1-4), and wherein workpieces of different types and sizes as well as workpieces required to be processed with different combinations of tasks are fed randomly to the robotic production line and processed on the same process conveyors in the same production cycle allowing so-called chaotic production (see [0005], [0034] and [0038]; "any order" corresponds to being fed randomly.);
a plurality of working stations determined on each of the process conveyors (see Figs. 1-4, machine tool 4 and loading device 5 correspond to the work stations), wherein the tasks for the workpieces are performed by each and performing their tasks as programmed in the recipe of each workpiece positioned on the working stations on the process conveyors (see [0034] and [0038]), wherein the workpieces are conveyed from the working stations to the working stations of the next process conveyors in the conveying direction of the robotic production line if further tasks to be processed in the working stations of the next process conveyors (see [0019] and [0045]), wherein the number of the working stations are determined based on the production rate and the process requirements (see [0008]-[0009], [0020] and [0038]);
a workpiece identification system whereby the workpieces are identified and associated with their recipes (see Figs. 1-4; device 6; [0005], [0022]-[0023] and [0038]);
one or a plurality of additional subsystems comprising the following units; raw material preparation and feeding units (see [0024]-[0025]), and machine vision systems (see [0022] and [0033 "...Sensors in the form of weighing devices or optical measuring devices are provided for these devices…."]);
one or a plurality of transferring positions programmed in the recipes, to which the workpieces are conveyed from the working stations of the process conveyors if no further tasks to be processed for the workpieces (see [0019] and [0045]), wherein the workpieces are transferred from the transferring position into the unloading system directly by the process conveyors or by the robots after completion of the tasks for each workpiece (see [0044]);
one or a plurality of robot controllers for controlling the robots (see Fig. 4, computer 22; [0044]);	
a system controller for storing the recipes and controlling the feeding system, the process conveyors, the unloading system, the workpiece identification system, the process flow and the additional subsystems (see Fig. 4, computer 22; [0044]-[0045]; see also Fig. 3, control devices 17 and 21; [0011]-[0012] and [0043]).
Honrath is silent regarding the feeding system, wherein the workpieces are transferred, rotated and positioned with a required position precision, and wherein the workpieces are loaded manually by a human operator or automatically from an existing production line or from an auxiliary loading system into the feeding system;
Further, Honrath is silent regarding the unloading system for unloading of the workpieces from the unloading system manually by a human operator or automatically by an auxiliary system or conveying of the workpieces by the unloading system to an existing line;
Further, Honrath is silent regarding a linear travelling unit which consists of a travel axis for each of the robots allowing robots to travel on the travelling unit, wherein the length of the linear travelling unit is determined based on the length of the process conveyors, the position of the feeding system and the unloading system;
Further, Honrath is silent regarding the one or a plurality of process conveyors positioned parallel to and at one or both sides of a linear travelling unit, the tasks for the workpieces are performed by each robot travelling on the linear travelling unit to a pre-defined position for each working station, and one or a plurality of robot controllers for controlling the linear travelling unit.
Robotek teaches a robotic production line, comprising a feeding system, wherein the workpieces are transferred, rotated and positioned with a required position precision (see 0:21-0:39; for all screenshots, refer to the document mailed out with this office action, titled "NPL - Robotek_YouTube_Video") and wherein the workpieces are loaded manually by a human operator or automatically from an existing production line or from an auxiliary loading system into the feeding system (see 0:21-0:39).
Robotek further teaches an unloading system for unloading of the workpieces from the unloading system manually by a human operator (see 2:00-2:15).
Robotek further teaches a linear travelling unit which consists of a travel axis for each of the robots allowing robots to travel on the travelling unit, wherein the length of the linear travelling unit is determined based on the position of the feeding system and the unloading system (see 0:40-2:00), and wherein the tasks for the workpieces are performed by each robot travelling on the linear travelling unit to a pre-defined position for each working station (see 0:40-2:00).
Honrath (as modified by Robotek) is silent regarding the one or a plurality of process conveyors positioned parallel to and at one or both sides of a linear travelling unit, the length of the linear travelling unit is determined based on the length of the process conveyors and one or a plurality of robot controllers for controlling the linear travelling unit.
Habisreitinger teaches a linear traveling unit, wherein one or a plurality of process conveyors are positioned parallel to and at one or both sides of a linear travelling unit (see [0002] and [0006]-[0007]), the length of the linear travelling unit is determined based on the length of the process conveyors (see (see [0002] and [0006]-[0007])) and one or a plurality of robot controllers for controlling the linear travelling unit (see [0026]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the robotic production line, as taught by Honrath, with the robotic production line elements of Robotek and Habisreitinger. That is, it would have been obvious to take the robotic production line of Honrath, and further include the feeding system taught by Robotek, the unloading system taught by Robotek and the linear traveling units taught by Robotek and Habisreitinger. Regarding the feeding system, Robotek teaches a feeding system which gathers and positions workpieces to be picked up by a robot and moved to a productions line. Regarding the unloading system, Robotek teaches an unloading system for removing the workpieces from the production line with the assistance of an operator. Regarding the linear traveling unit, Robotek teaches a robot traveling alongside the workpieces in order to pick and place them and execute tasks on them as desired. Habisreitinger further teaches a robot traveling alongside workpieces on a conveyor in order to eliminate issues related to synchronizing a plurality of workstations on a production line. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable results include:
The robotic production line as taught by Honrath, further comprising: a feeding system, wherein the workpieces are transferred, rotated and positioned with a required position precision, and wherein the workpieces are loaded manually by a human operator or automatically from an existing production line or from an auxiliary loading system into the feeding system; an unloading system for unloading of the workpieces from the unloading system manually by a human operator or automatically by an auxiliary system or conveying of the workpieces by the unloading system to an existing line; a linear travelling unit which consists of a travel axis for each of the robots allowing robots to travel on the travelling unit, wherein the length of the linear travelling unit is determined based on the length of the process conveyors, the position of the feeding system and the unloading system. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Regarding Claim 2
Honroth (as modified by Robotek and Habisreitinger) teaches the robotic production line according to claim 1 (as discussed above in claim 1), wherein the feeding system comprises of:
Robotek further teaches an interconnection conveyor, whereby the workpieces are fed to the feeding system automatically from an existing production line or automatically from an auxiliary loading system (see 0:22-0:24; the workpieces are being fed in by the conveyor coming in from the left side of the screen),
a manual workpiece loading station, whereby the workpieces are loaded into the feeding system manually by a human operator (see 0:34-0:37; an operator is loading workpieces into the feeding system),
an accumulation conveyor, which accumulates workpieces (see 0:22-0:24),
a shuttle conveyor, whereby the conveyance direction of the workpiece feeding  are changed (see 0:24-0:28),
a transfer conveyor, which transfers the workpieces from the shuttle conveyor to the workpiece positioning conveyor (see 0:35-0:40),
a workpiece positioning conveyor, whereby the workpieces are positioned allowing the robots to pick the workpieces up from the feeding system with a required position precision and to place the workpieces onto the process conveyors (see 0:35-0:40).

Regarding Claim 3
Honroth (as modified by Robotek and Habisreitinger) teaches the robotic production line according to claim 1 (as discussed above in claim 1), 
Honroth further teaches wherein the workpiece identification system is configured to facilitate workpiece identification by means of a barcode reader (see [0023]), machine vision (see [0022] and [0033]) and sensors (see [0028] and [0033]).

Regarding Claim 4
Honroth (as modified by Robotek and Habisreitinger) teaches the robotic production line according to claim 1 (as discussed above in claim 1), 
Honroth is silent regarding wherein the workpieces are in the form of V-filters, compact air filters, panel filters, HEPA filters and ULPA filters.
Robotek teaches wherein the workpieces are in the form of V-filters (see entire video; Further, processing compact air filters, panel filters, HEPA filters and ULPA filters would have been obvious to try because it would have been well within the level of skill of the person having ordinary skill in the art and the filters are among the finite number of things which can be processed in a robotic production line).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Robotek to Honrath (as modified by Robotek and Habisreitinger). It would have been obvious to modify robotic production line of Honrath (as modified by Robotek and Habisreitinger) to process V-filters, as taught by Robotek. Application of the known technique taught by Robotek to the prior art system taught by Honrath would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the robotic production line, wherein the workpieces are in the form of V-filters. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify robotic production line of Honrath to process compact air filters, panel filters, HEPA filters and ULPA filters. Modifying the robotic production line to process compact air filters, panel filters, HEPA filters and ULPA filters would have been obvious because it would have been well within the level of skill of the person having ordinary skill in the art and the filters are among the finite number of things which can be processed in a robotic production line. Choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).

Regarding Claim 5
Honrath teaches a method for operating a robotic production line (see Figs. 1-4; [0001]), it is characterized by comprising the operation steps of:
programming of one or a plurality of recipes for processing workpieces of different types and sizes as well as workpieces required to be processed with different combinations of tasks (see [0005], [0034] and [0038]; see also the variety of workpieces in Figs. 1-4), the recipes being composed of workpiece transferring to and unloading from the process conveyors (see Figs. 1-4, transport system 1 and loading devices 5; [0001], [0007] and [0021]), conveying workpieces between the process conveyors (see Fig. 3, transport systems 1, 14 and 15; [0030] and [0041]), the following tasks, weighing (see [0022]), assembling (see [0025]), marking (see [0033 "...In this case, the device first takes the magnetic card from the workpiece, reads it and then causes the loading device to either accept the workpiece or not and, after the workpiece has been processed by the machine tool 4, possibly marks the processing of the workpiece on the magnetic card. The magnetic card is then passed on to the transport system again with the workpiece…”]), and handling of workpieces for picking, placing and rotating (see [0015]), one or a plurality of tasks assigned to one or a plurality of robots having a mechanical configuration of an articulated robot (see [0014]-[0016]);
storing recipes into a system controller which controls the feeding system, the process conveyors, the unloading system, the workpiece identification system, the process flow and one or a plurality of additional subsystems (see Fig. 4, computer 22; [0044]-[0045]; see also Fig. 3, control devices 17 and 21; [0011]-[0012] and [0043]) comprising the following units: raw material preparation and feeding units (see [0024]-[0025]) and machine vision systems (see [0022] and [0033 "...Sensors in the form of weighing devices or optical measuring devices are provided for these devices."]);
feeding of workpieces by the feeding system (see Figs. 1-4, loading station 2 and Fig. 4, loading station 24; [0044]);
identifying workpieces and associating each workpiece with their recipe by means of the workpiece identification system (see Figs. 1-4; device 6; [0005], [0022]-[0023] and [0038]);
transferring of the workpieces from the feeding system directly to the process conveyors by the feeding system or to the robots allowing the robots to pick the workpieces up from the feeding system and to place the workpieces onto the process conveyors (see Figs. 1-4, loading station 2 and Fig. 4, loading station 24; [0044]), one or a plurality of process conveyors being positioned in-line and next to each other in the conveying direction of the robotic production line (see Figs. 1-4, transport systems 1, 14 and 15; [0021]), one or a plurality of multi-purpose end effectors being attached to the wrist of the robots and adapted for being manipulated by the robots allowing the robots to perform their tasks as programmed in the recipe of each workpiece (see [0015]; the "exchangeable handling devices" and "special tools" correspond to the multi-purpose end effectors.), the number of the working stations being determined based on the production rate and the process requirements (see [0008]-[0009], [0020] and [0038]), the number and the length of the process conveyors being determined based on the number of the working stations, the sizes of workpieces and the process requirements (see Figs. 1-4; [0008], [0038] and [0041]; the number and lengths of process conveyors vary between the figures and the working stations are spread out evenly in each figure. Therefore, it is implied that the number and lengths of the process conveyors are determined based on the number of the working stations. Further, it is implied that the number and lengths of the process conveyors are determined based on the sizes of the workpieces because as workpiece size increases, more room is needed for processing.), the robots being controlled by one or a plurality of robot controllers (see Fig. 4, computer 22; [0044]);
processing of the tasks for the workpieces, and performing their tasks as programmed in the recipe of each workpiece positioned on the working stations on the process (see [0034] and [0038]), workpieces of different types and sizes as well as workpieces required to be processed with different combinations of tasks being processed in the robotic production line allowing so-called flexible production (see [0001], [0005], [0034] and [0038]; see also the variety of workpieces in Figs. 1-4), workpieces of different types and sizes as well as workpieces required to be processed with different combinations of tasks being fed randomly to the robotic production line and processed on the same process conveyors in the same production cycle allowing so-called chaotic production (see [0005], [0034] and [0038]; "any order" corresponds to being fed randomly.);
conveying of the workpieces from the working stations of the process conveyors to one or a plurality of transferring positions programmed in the recipes if no further tasks to be processed for the workpieces or to the working stations of the next process conveyor in the conveying direction of the robotic production line if further tasks to be processed in the next process conveyor (see [0019] and [0045]);
transferring of the workpieces from the transferring position into the unloading system directly by the process conveyors or by the robots after completion of the tasks for each workpiece (see [0044]);
Honrath is silent regarding the feeding system transferring, rotating and positioning the workpieces with a required position precision, the workpieces being loaded manually or automatically from an existing production line or from an auxiliary loading system in to the feeding system;
Further, Honrath is silent regarding unloading of the workpieces from the unloading system manually by a human operator or automatically by an auxiliary system or conveying of the workpieces by the unloading system to an existing line.
Further, Honrath is silent regarding one or a plurality of process conveyors being positioned parallel to and at one or both sides of a linear travelling unit, the robots travelling on the linear travelling unit consisting of a travel axis for each of the robots, the length of the linear travelling unit being determined based on the length of the process conveyors and the position of the feeding system and the unloading system, the travelling unit being controlled by one or a plurality of robot controllers;
Further, Honrath is silent regarding each robot travelling on the linear travelling unit to a pre-defined position for each working station and performing their tasks as programmed in the recipe of each workpiece positioned on the working stations 
Robotek teaches a robotic production line, comprising feeding of workpieces by a feeding system, wherein the feeding system transferring, rotating and positioning the workpieces with a required position precision (see 0:21-0:39), the workpieces being loaded manually or automatically from an existing production line or from an auxiliary loading system in to the feeding system (see 0:21-0:39);
Robotek further teaches unloading of the workpieces from the unloading system manually by a human operator (see 2:00-2:15).
Robotek further teaches a linear travelling unit, the robots travelling on the linear travelling unit consisting of a travel axis for each of the robots (see 0:40-2:00), the length of the linear travelling unit being determined based on the position of the feeding system and the unloading system (see 0:40-2:00), and each robot travelling on the linear travelling unit to a pre-defined position for each working station and performing their tasks as programmed in the recipe of each workpiece positioned on the working stations (see 0:40-2:00). 
Honrath (as modified by Robotek)  is silent regarding one or a plurality of process conveyors being positioned parallel to and at one or both sides of a linear travelling unit, the length of the linear travelling unit being determined based on the length of the process conveyors, the travelling unit being controlled by one or a plurality of robot controllers;
Habisreitinger teaches a linear traveling unit, wherein one or a plurality of process conveyors being positioned parallel to and at one or both sides of a linear travelling unit (see [0002] and [0006]-[0007]), the length of the linear travelling unit being determined based on the length of the process conveyors (see [0002] and [0006]-[0007]), the travelling unit being controlled by one or a plurality of robot controllers (see [0026]);
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the robotic production line, as taught by Honrath, with the robotic production line elements of Robotek and Habisreitinger. That is, it would have been obvious to take the robotic production line of Honrath, and further include the feeding system taught by Robotek, the unloading system taught by Robotek and the linear traveling units taught by Robotek and Habisreitinger. Regarding the feeding system, Robotek teaches a feeding system which gathers and positions workpieces to be picked up by a robot and moved to a productions line. Regarding the unloading system, Robotek teaches an unloading system for removing the workpieces from the production line with the assistance of an operator. Regarding the linear traveling unit, Robotek teaches a robot traveling alongside the workpieces in order to pick and place them and execute tasks on them as desired. Habisreitinger further teaches a robot traveling alongside workpieces on a conveyor in order to eliminate issues related to synchronizing a plurality of workstations on a production line. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable results include:
The robotic production line as taught by Honrath, further comprising: a feeding system, wherein the workpieces are transferred, rotated and positioned with a required position precision, and wherein the workpieces are loaded manually by a human operator or automatically from an existing production line or from an auxiliary loading system into the feeding system; an unloading system for unloading of the workpieces from the unloading system manually by a human operator or automatically by an auxiliary system or conveying of the workpieces by the unloading system to an existing line; a linear travelling unit which consists of a travel axis for each of the robots allowing robots to travel on the travelling unit, wherein the length of the linear travelling unit is determined based on the length of the process conveyors, the position of the feeding system and the unloading system See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384.  The examiner can normally be reached on Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664